Case 4:00-cr-40013-JPG Document 312 Filed 02/12/21 Page 1 of 7 Page ID #399




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


 UNITED STATES OF AMERICA,
 Plaintiff,

 v.                                                                Case No. 00–CR–40013–JPG–2

 ROBERT E. PENNINGTON,
 Defendant.

                         MEMORANDUM OPINION AND ORDER

       Before the Court are Defendant Robert E. Pennington’s Motion for Compassionate

Release, (ECF No. 310), and his Supplement, (ECF No. 311). For the reasons below, the Court

DENIES Pennington’s Motion.

  I.   PROCEDURAL & FACTUAL HISTORY

       A. The Conviction

       In 2000, a federal grand jury in this District indicted Pennington for conspiracy to

manufacture methamphetamine. (Superseding Indictment 1, ECF No. 24). He pleaded guilty the

next year, and the Court sentenced him to a 262-month term of imprisonment. (Judgment 1–2,

ECF No. 183).

       In November 2019, four months after being released, Pennington admitted to violating

several conditions of supervised release, including (1) possession of methamphetamine, (2)

possession of Suboxone, (3) possession of marijuana, (4) failure to participate in substance abuse

treatment, and (5) failure to report to the U.S. Probation Office within 72 hours of being arrested

or questioned by a law enforcement officer, among other things. (Judgment for Revocation 1–2,

ECF No. 308). The Court sentenced him to 27 more months of imprisonment. (Id. at 3).
Case 4:00-cr-40013-JPG Document 312 Filed 02/12/21 Page 2 of 7 Page ID #400




           Pennington is currently incarcerated at Federal Transfer Center (“FTC”) Oklahoma City.

(Pennington’s Mot. for Compassionate Release at 1). His projected release date is October 19,

2021. See Find an Inmate, Federal Bureau of Prisons [hereinafter “BOP”] (last visited Feb. 12,

2021). 1

           B. The Presentence Investigation Report

           Before sentencing, the Court considered the Presentence Investigation Report (“PSR”)

prepared by the U.S. Probation Office, which provided information about Pennington’s

background and the nature and circumstances of the offense. (PSR 1, ECF No. 181).

           According to the PSR, Pennington and at least three others worked together to manufacture

between 500 grams and 1.5 kilograms of a mixture and substance containing methamphetamine in

only a year. (Id. at 4). “Pennington . . . provided precursors, including iodine and pseudoephedrine

pills . . . . Iodine was purchased from feed stores, veterinary clinics, and animal supply stores in

the Southern District of Illinois and pseudoephedrine pills were sometimes purchased at stores in

Indiana.” (Id. at 5). He then produced the drugs with his codefendant and business partner. (Id.).

Pennington was also addicted himself, once “report[ing] that he traded a handgun to another

individual for methamphetamine.” (Id. at 6–7).

           C. Pennington’s Motion for Compassionate Release

           In 2020, Pennington moved for a sentence modification under 18 U.S.C. § 3582(c)(1)(A),

also called compassionate release. (Pennington’s Mot. for Compassionate Release at 1). He

contends that serious medical conditions—high blood pressure and cholesterol, “a long history of

smoking,” obesity, and polycystic kidney disease—make him especially vulnerable to the COVID-

19 virus. (Pennington’s Suppl. at 3–4). In brief, Pennington argues that his increased risk of



1
    Available at https://www.bop.gov/inmateloc/.


                                                   —2—
Case 4:00-cr-40013-JPG Document 312 Filed 02/12/21 Page 3 of 7 Page ID #401




experiencing serious complications if he contracts COVID-19 is an extraordinary and compelling

reason warranting his release. (Id. at 1).

          The COVID-19 virus, of course, is now a global pandemic. At FTC Oklahoma City,

10 inmates currently have COVID-19, 442 have recovered, and two have died. Coronavirus, BOP

(last visited Feb. 12, 2021). 2

    II.   LAW & ANALYSIS

          The Court recognizes that compassionate release is appropriate for some defendants

considering the COVID-19 pandemic. Even so, the defendant bears the burden of showing not

only that he faces an increased risk from the virus, but also that incarceration is no longer necessary

to advance the purposes of punishment (i.e., justice, deterrence, incapacitation, and rehabilitation).

Pennington failed to meet that burden.

              A. Legal Standard

          District courts generally “may not modify a term of imprisonment once it has been

imposed . . . .” 18 U.S.C. § 3582(c). That said, an exception exists for when “extraordinary and

compelling reasons warrant such a reduction . . . .” Id. § 3582(c)(1)(A)(i). Even then, however, the

sentencing judge must still “consider[] the factors set forth in section 3553(a) to the extent that

they are applicable . . . .” Id. § 3582(c)(1)(A). The burden of proof rests on the defendant. See

United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016); United States v. Green, 764 F.3d 1352,

1356 (11th Cir. 2014).

          The § 3553(a) factors are as follows:
                        (1)    the nature and circumstances of the offense and the history and
                               characteristic of the defendant;

                        (2)    the need for the sentence imposed—


2
    Available at https://www.bop.gov/coronavirus.


                                                    —3—
Case 4:00-cr-40013-JPG Document 312 Filed 02/12/21 Page 4 of 7 Page ID #402




                             (A)    to reflect the seriousness of the offense, to promote respect
                                    for the law, and to provide just punishment for the offense;

                             (B)    to afford adequate deterrence to criminal conduct;

                             (C)    to protect the public from further crimes of the defendant;
                                    and

                             (D)    to provide the defendant with needed educational or
                                    vocational training, medical care, or other correctional
                                    treatment in the most effective manner;

                   (3)   the kinds of sentences available;

                   (4)   the kinds of sentence and the sentencing range established for—

                             (A)    the applicable category of offense committed by the
                                    applicable category of defendant as set forth in the
                                    guidelines . . . or;

                             (B)    in the case of a violation of probation or supervised release,
                                    the applicable guidelines or policy statements issued by the
                                    Sentencing Commission . . . ;

                   (5)   any pertinent policy statement—

                             (A)    issued by the Sentencing Commission . . . ; and

                             (B)    that . . . is in effect on the date the defendant is sentenced[;]

                   (6)   the need to avoid unwarranted sentencing disparities among
                         defendants with similar records who have been found guilty of similar
                         conduct; and

                   (7)   the need to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a).
       Similarly, the Bureau of Prisons considers the following nonexclusive factors to determine

whether extraordinary and compelling reasons warrant a sentence modification:

          •   Nature and circumstances of the inmate’s offense.

          •   Criminal history.

          •   Comments from victims.


                                            —4—
Case 4:00-cr-40013-JPG Document 312 Filed 02/12/21 Page 5 of 7 Page ID #403




           •   Unresolved detainers.

           •   Supervised release violations.

           •   Institutional adjustment.

           •   Disciplinary infractions.

           •   Personal history derived from the PSR.

           •   Length of sentence and amount of time served. . . .

           •   Inmate’s current age.

           •   Inmate’s age at the time of offense and sentencing.

           •   Inmate’s release plans (employment, medical, financial).

           •   Whether release would minimize the severity of the offense.

Federal Bureau of Prisons, Program Statement No. 5050.50, Compassionate Release/Reduction in

Sentence (2019).

       “The judge need not address every factor ‘in checklist fashion, explicitly articulating its

conclusions regarding each one.’ ” See United States v. Kappes, 782 F.3d 828, 845 (7th Cir. 2015)

(quoting United States v. Shannon, 518 F.3d 494, 496 (7th Cir. 2008)). Rather, it is enough to

“simply give an adequate statement of reasons, consistent with § 3553(a), for thinking” that a

sentence modification is—or is not—appropriate. See Shannon, 518 F.3d at 496; United States v.

Brooker, 976 F.3d 228, 237 (2d Cir. 2020) (“[A] district court’s discretion in this area—as in all

sentencing matters—is broad.”).

           B. Exhaustion

       Before moving for compassionate release in federal court, criminal defendants must

exhaust their administrative remedies with the Bureau of Prisons. 18 U.S.C. § 3582(c)(1)(A). In

other words, they must either (1) “fully exhaust[] all administrative rights to appeal a failure of the



                                                —5—
Case 4:00-cr-40013-JPG Document 312 Filed 02/12/21 Page 6 of 7 Page ID #404




Bureau of Prisons to bring a motion on the defendant’s behalf,” or (2) wait 30 days to lapse “from

the receipt of such a request by the warden, whichever is earlier.” Id. This exhaustion requirement

is a mandatory claim-processing rule, meaning that, “ ‘[i]f properly invoked, [it] must be

enforced . . . .’ ” United States v. Sanford, — F.3d —, 2021 WL 236622, at *3 (7th Cir. Jan. 25,

2021) (quoting Hamer v. Neighborhood Hous. Servs. of Chi., 138 S. Ct. 1843, 1849 (2019)). And

although the Government was not ordered to respond, the Court must still “conduct a preliminary

review to determine whether the motion is . . . premature.” SDIL Fourth Am. Admin. Order 265

(2020).

          Pennington alleges that he moved for compassionate release with the warden of FTC

Oklahoma City. (Pennington’s Suppl. at 1). He also contends that over 30 days passed without

receiving a response. (Id.). Because Pennington’s Motion fails on the merits, the Court will not

require him to submit supplementation and will consider his administrative remedies exhausted.

              C. The § 3553(a) Factors

          The Court acknowledges the particular danger posed by the COVID-19 pandemic to

prisoners, who live in close quarters and often cannot practice social distancing. “But the mere

existence of COVID-19 in society and the possibility that it may spread to a particular prison alone

cannot independently justify compassionate release . . . .” United States v. Raia, 954 F.3d 594, 597

(3d Cir. 2020). The Director of the Bureau of Prisons is in the best position to know which inmates

are most vulnerable to infection and whether they still pose a public-safety risk. And since

March 2020, BOP has released nearly 8,000 inmates that it has identified as “suitable for home

confinement.” Coronavirus, BOP (last visited Feb. 12, 2021). 3 So although not bound by any BOP




3
    Available at https://www.bop.gov/coronavirus/.


                                                     —6—
Case 4:00-cr-40013-JPG Document 312 Filed 02/12/21 Page 7 of 7 Page ID #405




determination, the Court “will give the Director’s analysis substantial weight . . . .” See United

States v. Gunn, 980 F.3d 1178, 1180 (7th Cir. 2020).

       With that in mind, the § 3553(a) factors weigh against a sentence modification here. The

Court acknowledges that Pennington’s serious medical conditions make him more vulnerable to

COVID-19. But that alone cannot justify his release. Rather, Pennington’s recent revocation mere

months after being released demonstrates that he may still pose a public-safety risk. Despite

extensive incarceration, Pennington immediately returned to a life of crime. While addiction is

real and powerful, his actions reveal an indifference toward the general welfare. Thus, even given

the COVID-19 pandemic, Pennington’s continued incarceration is necessary to reflect the

seriousness of the offense, to promote respect for the law, to provide just punishment, to deter him

and others from committing further crimes, and to protect the public.

III.   CONCLUSION

       The Court DENIES Defendant Robert E. Pennington’s Motion for Compassionate

Release.

       IT IS SO ORDERED.

Dated: Friday, February 12, 2021
                                                     S/J. Phil Gilbert
                                                     J. PHIL GILBERT
                                                     UNITED STATES DISTRICT JUDGE




                                              —7—
